NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0554n.06

                                           No. 19-3792

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Sep 28, 2020
 UNITED STATES OF AMERICA,                               )                   DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )
                                                                 ON APPEAL FROM THE
 v.                                                      )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT     FOR      THE
 JOHN S. MOBASSERI,                                      )
                                                                 NORTHERN DISTRICT OF
                                                         )
                                                                 OHIO
        Defendant-Appellant.                             )
                                                         )


       BEFORE:         SUHRHEINRICH, LARSEN, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. John Mobasseri pleaded guilty to one count of

receipt and distribution of child pornography, in violation of 18 U.S.C. § 2252(a)(2), and one count

of possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). The district court

sentenced Mobasseri to a 136-month prison term and ordered him to pay restitution to four victims

totaling $30,000. We later vacated the restitution order because it was entered “without any

explanation at all of the particular amounts it ordered.” United States v. Mobasseri, 764 F. App’x

549, 550 (6th Cir. 2019). On remand, the district court, following a hearing, issued an opinion

ordering restitution totaling $20,500. We now affirm.

       Background. Our initial opinion recounts much of the relevant history underlying today’s

appeal, and we recount just some that history here. See generally Mobasseri, 764 F. App’x at 549–

50. As part of his guilty plea, Mobasseri admitted to using his computer to search for and download

images and videos depicting minors engaged in sexually explicit conduct. He also utilized peer-
No. 19-3792, United States v. Mobasseri


to-peer software that enabled third parties to download the material he possessed. Utilizing this

software, the government downloaded from Mobasseri’s computer roughly 1,600 files, many of

which contained child pornography. During a subsequent search of Mobasseri’s home, the

government seized 24,104 images and 924 videos of child pornography saved on Mobasseri’s

laptop and external drives.

       Prior to Mobasseri’s sentencing, four victims—Vicky, Chelsea, Pia, and Cindy—sought

restitution totaling $33,000. In addition to sentencing Mobasseri to 136-months imprisonment,

the district court also imposed a total restitution amount of $30,000. We later vacated the

restitution award. On remand, the district court conducted a restitution hearing. Applying

18 U.S.C. § 2259 (mandatory restitution) as well as the factors articulated in Paroline v. United

States, 572 U.S. 434, 460 (2014), the court lowered the total restitution amount to $20,500, payable

to the victims as follows:

           •   Vicky, $5,000: Base amount $3,000; number of images $1,000; attorneys’ fees
               $1,000.

           •   Chelsea, $7,000: Base amount $3,000; number of images $1,000; attorneys’ fees
               $3,000.

           •   Pia, $4,500: Base amount $3,000; age of victim in images $1,000; attorneys’ fees
               $500.

           •   Cindy, $4,000: Base amount $3,000; attorneys’ fees $1,000.

       Legal standard. As instructed by § 2259(a), the district court “shall order” restitution for

any offense involving the sexual exploitation of children and child pornography. See also

Paroline, 572 U.S. at 443 (explaining that § 2259(a) requires a district court to order restitution

for all offenses under Chapter 110 of Title 18, which includes distribution and possession of child

pornography under §§ 2252(a)(2) and 2252A(5)(B)). The restitution order should equal “an

amount that comports with the defendant’s relative role in the causal process that underlies the

                                                 2
No. 19-3792, United States v. Mobasseri


victim’s general losses.” Id. at 458. Because the award is tied to the government’s ability to prove

the defendant’s offense is the proximate cause of the victim’s losses, a restitution award is limited

to the harms reasonably foreseeable to result from the defendant’s conduct. United States v.

Hargrove, 714 F.3d 371, 375 (6th Cir. 2013) (explaining that where a victim’s injury is the type

the statute was designed to prohibit, it is more likely the injury was proximately caused by the

defendant) (citing United States v. Gamble, 709 F.3d 541, 549 (6th Cir. 2013)).

       Paroline sets forth factors relevant to that determination. Of those factors, critical here are

whether the defendant reproduced or distributed images of the victim; whether the defendant had

any connection to the initial production of the images; how many images of the victim the

defendant possessed; and reasonable predictions of the number of future offenders likely to be

convicted for crimes contributing to the victim’s general losses. Paroline, 572 U.S. at 460. Those

factors act as “rough guideposts” in determining § 2259 restitution amounts, with the district court

free to exercise its independent judgment and discretion. Id.

       With those standards in mind, we review a restitution award for an abuse of discretion.

United States v. Evers, 669 F.3d 645, 654 (6th Cir. 2012). That is, we will reverse a restitution

award only when we are left with a “definite and firm conviction that the [district] court committed

a clear error of judgment.” United States v. Batti, 631 F.3d 371, 379 (6th Cir. 2011) (quoting

United States v. Hunt, 521 F.3d 636, 648 (6th Cir. 2008)). While the district court’s discretion is

ample, the district court cannot, as we previously explained, fail to provide any explanation

whatsoever as to its restitution order. Mobasseri, 764 F. App’x at 550.

       Restitution award. The district court did not err in ordering Mobasseri to pay restitution

totaling $20,500. Recognizing the difficulty in this setting in tracing a particular amount of a

victim’s losses to a defendant’s conduct, the district court set out a consistent framework,



                                                 3
No. 19-3792, United States v. Mobasseri


applicable for each victim, to accomplish the restitution goals reflected in § 2259 and Paroline.

The court first determined the “full amount” of each “victim’s losses” proximately caused by the

offense, as required by § 2259(b)(1), which can include any costs incurred or reasonably projected

to be incurred in the future. 18 U.S.C. § 2259(c)(2); see also Hargrove, 714 F.3d at 375

(explaining “the harm endured by the subject of child pornography upon realizing that others are

viewing her image is part of what the child pornography prohibitions are designed to deter,”

making “attendant costs, to the extent factually caused by the viewing,” as ones “proximately

caused” by the defendant’s conduct) (internal quotations and citations omitted).

       Second, the district court established a baseline restitution amount for each victim. See

United States v. Reynolds, 626 F. App’x 610, 620 (6th Cir. 2015) (affirming the district court’s

per-victim baseline amount).     In arriving at that baseline amount, the court cited statutory

indicators demonstrating Congress’s approval of a $3,000 per victim floor restitution amount. See,

e.g., 18 U.S.C. § 2259(b)(2)(B). The court thus set the baseline for each victim at $3,000.

       Next, the district court analyzed the Paroline factors, emphasizing the one it found

particularly relevant here: the number of images Mobasseri possessed of each victim. Paroline,

572 U.S. at 460. The court increased the restitution amount for each victim based on the number

of images Mobasseri possessed following the graduated scale found in USSG § 2G2.2(b)(7).

       Finally, the district court considered a host of additional factors also considered by other

courts, including the frequency of views and shares of images, the means by which the images

were acquired, Mobasseri’s individual contribution to the market, and the nature of the victim’s

images. See, e.g., United States v. Lloyd, No. 5:18CR336, 2020 WL 4038241, at *3 (N.D. Ohio

July 17, 2020); United States v. Monzel, 930 F.3d 470, 481 (D.C. Cir. 2019); United States v.

Gamble, No. 1:10-CR-137, 2015 WL 4162924, at *3 (E.D. Tenn. July 9, 2015); Reynolds, 626 F.



                                                4
No. 19-3792, United States v. Mobasseri


App’x at 620. Taking all of these considerations together, the court ordered Mobasseri to pay

restitution totaling $20,500. The four victims each received the baseline amount and attorneys’

fees; two received $1,000 increases based on the number of images Mobasseri possessed; and one

received a $1,000 increase due to her age in the images.

        Mobasseri contends that this framework failed to limit the respective awards to losses

proximately caused by his conduct. We disagree. To be sure, harms that do not stem from the

type of injury the statute is designed to prohibit or are too attenuated fail to satisfy proximate cause.

See, e.g., Evers, 669 F.3d at 660 (declining to award restitution for child care expenses because

the loss of a sex offender as a babysitter is not the sort of harm contemplated by the statute). But

here, the district court carefully applied the Paroline factors and explained how it calculated each

victim’s restitution amount, demonstrating why each victim’s losses resulted from the type of

injury child pornography laws are designed to prevent.

        As this methodology was based on sufficient evidence and sound reasoning, we AFFIRM.




                                                   5